DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 09/29/2021.
Status of Rejections
The objections to the abstract and specification are withdrawn in view of applicant’s amendments.
All previous rejections are maintained.
Claims 1 and 4-16 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mose et al. (U.S. Patent No. 4,210,516), hereinafter Mose.
Regarding claim 1, Mose teaches an electrode (see e.g. Col. 6, lines 23-25) comprising a metal coil (see e.g. Fig. 16, spirally traversing cam profile 25; Col. 6, lines 23-25 and 53-56), wherein turns of the metal coil are separated by a gap (see e.g. Fig. 16, gap between adjacent turns of cam profile 25); and a metal wire (see e.g. Fig. 16, electrode rod 24, see e.g. Col. 6, lines 23-25 and 53-56), wherein at least part of the metal wire is arranged inside the metal coil and wherein the metal wire and the metal coil are in electrical contact (see e.g. Figs. 16-17, cam profile 25 is directly connected on the circumference of electrode rod 24; Col. 6, lines 23-25), wherein the metal coil has a plurality of turns forming an elongated coil body with a central channel along a central axis of the metal coil, and wherein the metal wire extends longitudinally inside the central channel from one end of the metal coil to an other end of the metal coil along the central axis of the metal coil (see e.g. Fig. 16, cam profile 25 spirals around the circumference of electrode rod 24 along its length; Col. 6, lines 23-25).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal wire electrode to comprise copper with a protective jacket as taught by Mose as an alternate conductive material suitable for use in the rod electrodes that additionally enables the use of fewer electrode rods in the constructed electrode element while protecting the rod electrode surface from the electrolyte.
Mose does not explicitly teach the metal coil comprising a metal selected from copper, silver, gold, nickel and aluminum, and being made of a same metal as the metal wire. Mose does however teach the coil needing to be conductive in order to provide a good electrical transition between the electrode rods and the electrical surfaces of the electrode element (see e.g. Col. 3, lines 28-33). 
KSR Rationale E states that it may be obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. Mose teaches multiple metals capable of being used in the electrode elements, including iron, nickel, titanium and copper, with copper specifically being a highly conductive metal (see e.g. Col. 5, lines 27-29).

Regarding claim 4, Mose teaches the metal wire extending straight inside the central channel from the one end of the metal coil to the other end of the metal coil (see e.g. Fig. 16, electrode rod 24 extends straight in the channel formed by cam profile 25). 
Regarding claim 5, Mose teaches an electrically conducting frame to which the metal coil and metal wire are connected (see e.g. Fig. 1, electrode frame 1; Col. 4, lines 40-46). 
Regarding claim 6, Mose teaches the electrically conducting frame being a metal frame (see e.g. Col. 4, lines 40-42). 
Regarding claim 8, Mose teaches the electrically conducting frame being covered with an insulating material (see e.g. Col. 1, lines 66-68, and Col. 2, lines 22-25, cell element frames are provided with separators such as gaskets, membranes or diaphragms to seal adjacent frames from one another).
Regarding claim 9, Mose teaches the metal wire and the metal coil forming a subunit (see e.g. Col. 6, lines 23-25) and the electrode comprising four such subunits (see e.g. Fig. 1; Col. 4, lines 61-65).
Regarding claim 10, Mose teaches an electrically conducting frame to which the metal wire and the metal coil are connected and the four subunits being connected to the electrically conducting frame (see e.g. Fig. 1, electrode frame 1 to which the electrode rods 4 are connected; Col. 4, lines 40-46).

Regarding claim 12, Mose teaches the four subunits being parallel (see e.g. Fig. 1, parallel electrode rods 4; Col. 4, lines 63-65). 
Regarding claim 14, Mose teaches the metal wire and the metal coil being galvancially connected (see e.g. Figs. 16-17, cam profile 25 is directly connected on the circumference of electrode rod 24; Col. 6, lines 23-25). 
Regarding claim 15, Mose teaches an electrolytic cell comprising two of the electrodes (see e.g. Fig. 1, electrode element 1 and adjacent electrode element 1’; Col. 2, lines 17-22 and Col. 4, lines 49-54) and a membrane configured to separate the two of the electrodes (see e.g. Col. 2, lines 22-25).
Regarding claim 16, Mose teaches an electrolyser stack comprising five to fifty of the electrolytic cells (see e.g. Col. 1, line 66-Col. 2, line 4, “cell block” comprising 10 to 100 cell elements, and therefore 5 to 50 cell element pairs).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mose in view of Pimlott (U.S. Patent No. 4,725,347).
Mose teaches all the elements of the electrode of claim 5 as stated above. Mose does not explicitly teach the electrically conducting frame comprising copper, but does teach it being electrically conductive and exposed to electrolyte (see e.g. Col. 4, lines 40-43 and Col. 4, line 65-Col. 5, line 2).
Pimlott teaches a frame for use in filter press type electrolytic cells (see e.g. Abstract), wherein the material used for construction of the frame may be titanium clad 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the frame of Mose to comprise titanium clad copper, nickel clad copper or stainless steel on copper as taught by Pimlott as conductive cell frame materials capable of withstanding exposure to chemicals in the electrolyte.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mose in view of Ito et al. (“One-step Nanoporous Structure Formation Using NiO Nanoparticles: Pore Size Control and Pore Size Dependence of Hydrogen Evolution Reaction”, Chem. Lett., Dec. 2016), hereinafter Ito.
Mose teaches all the elements of the electrode of claim 1 as stated above. Mose does not teach the metal wire and the metal coil being covered with a nanoporous structure comprising nickel. Mose does however teach a nickel jacket being formed on the rod electrodes when they are made of copper and used in cathodes (see e.g. Col. 5, lines 27-33), as well as the electrolysis cell comprising the electrode being used to produce hydrogen at the cathode (see e.g. Col. 1, lines 13-17 and 32-36).
Ito teaches a cathode electrode comprising nanoporous nickel formed on a copper sheet (see e.g. Page 269, Col. 1, lines 35-37, and connecting paragraph of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal wire electrode of Mose to be covered with a nanoporous nickel structure as taught by Ito to provide a high surface area, high activity catalyst for hydrogen evolution. 
Mose in view of Ito does not explicitly teach the metal coil also being covered with a nanoporous structure comprising nickel. Mose does however teach a portion of the metal coil also being exposed to the flow of the electrolyte (see e.g. Col. 6, lines 45-49, non-welded portions of the cam are displaced internally in the electrode element through which the electrolyte flows).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Mose in view of Ito to also have the metal coil covered in the nanoporous nickel structure to increase the available catalytically active surface of the overall electrode element.
Response to Arguments
Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive.
On pages 10-12, Applicant argues that Mose does not teach the electrode comprising a distinct metal coil and metal wire, particularly because the cam profile of Mose is formed from the rod. This is not considered persuasive. The cam profile, i.e. coil, and rod, i.e. wire, of Mose are both shown in the figures and referred to in the text 
On pages 12-13, Applicant argues that the modification of the rods to be copper would render them unfit for their intended purpose, i.e. to be twisted to form the cam profile. This is not considered persuasive. The intended purpose of the rods is to form electrodes (see e.g. Mose Mol. 6, lines 23-24), not specifically to be twisted. Though they are taught as “advantageously made of rolled steel”, copper is taught by Mose as an alternate suitable material form the formation of electrode rods, which additionally provides the benefit of high conductivity, allowing for the number of electrode rods per electrode element to be reduced for the same current loading (see e.g. Mose Col. 5, lines 27-30, and Col. 3, lines 41-45). Furthermore, copper can also be twisted to form a raised profile, as evidenced by P&J Manufacturing Company, which states “Twisted brass bar can also be produced out of any metal including aluminum, steel, wrought iron, brass, copper, iron and stainless steel in our Lima, Ohio factory”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795